1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JUSTIN GARCIA and ANDREW GARCIA,                   )    Case No.: 1:17-cv-0374-LJO- JLT
                                                        )
12                   Plaintiffs,                        )    ORDER DIRECTING THE CLERK TO CLOSE
                                                        )    THE ACTION
13           v.                                         )
14   MUSHEER A. KAKISH, et al.,                         )    (Doc. 46)
                                                        )
15                   Defendants.                        )
                                                        )
16
17           On March 4, 2019, the parties filed a “Request for Dismissal with Prejudice,” indicating the all
18   parties agreed to “dismiss the entire action with prejudice.” (Doc. 46 at 2) Pursuant to Fed.R.Civ.P.
19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the
21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii).
23           Accordingly, based upon the stipulation of the parties, the Clerk of Court is DIRECTED to
24   close this action.
25
26   IT IS SO ORDERED.
27
         Dated:     March 5, 2019                                 /s/ Jennifer L. Thurston
28                                                          UNITED STATES MAGISTRATE JUDGE
